Citation Nr: 1602436	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-14 462	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a psychiatric disability to include anxiety.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation, effective August 10, 2011; and an April 2015 rating decision by the RO in Muskogee, Oklahoma that denied service connection for right shoulder, foot, and neck disabilities and for an anxiety disorder.

Jurisdiction remains with the St. Petersburg RO.

After the St. Petersburg RO certified the hearing loss issue to the Board; the Muskogee RO arranged for the Veteran to undergo a VA audiology examination in February 2015.  The Muskogee RO considered this evidence and the hearing loss issue in the April 2015 rating decision.  Because this evidence was obtained after certification to the Board, a supplemental statement of the case was not required.  38 C.F.R. § 19.31(b)(1) (2015).

The issues of entitlement to service connection for right shoulder, foot, neck psychiatric disability are REMANDED to the agency of original jurisdiction (AOJ); and are addressed in the REMAND section of the decision below.




FINDING OF FACT

The Veteran's bilateral hearing loss demonstrates, at most, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear for the entirety of the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in February 2012 and February 2015.  The VA examinations are sufficient, as they contain all of the findings needed to rate the hearing loss disability.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  On both the 2012 and 2015 examinations the examiners asked the Veteran to describe functional effects of the hearing loss disability.  The examiners noted the Veteran's reports of having difficulty hearing people call him from a distance, the need to turn up the volume when watching television, and the need to use a speakerphone.  These reports are at least as detailed as those found to be sufficient in Martinak.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The initial rating was assigned for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of VA and private treatment records, VA audiological examinations in February 2012 and February 2015, as well as the Veteran's statements.

VA treatment records reveal that the Veteran denied hearing loss in December 2004 and August 2006, but complained of progressively worse hearing loss starting in January 2011.  Private treatment records in December 2011 show that the Veteran was diagnosed with hearing loss and had acquired bilateral hearing aids.

Results from the February 2012 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
30
50
65
80
56
LEFT
35
50
60
80
56





Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran reported that he had difficulty hearing people at a distance and had to keep the volume of the television on loud.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the February 2012 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Results from the February 2015 audiogram conducted at the VA examination reflect that puretone threshold, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg Hz
RIGHT
35
40
50
55
45
LEFT
20
25
35
65
36





Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear, using Maryland CNC tests.  At the examination, the Veteran reported that his hearing loss was worsening.  He contended that he had to use the speakerphone function to hear on the phone and had to keep the volume of the television on loud.  Based on those results with the utilization of Table VI, the Veteran demonstrated Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the February 2012 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The February 2012 and February 2015 VA audiograms demonstrate no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA examinations do not support the assignment of a disability rating in excess of what the RO has already awarded-a noncompensable rating-for the entirety of the appeal period.  

The Veteran contended in his notice of disagreement that he should be rated at Level IV hearing acuity under Table VIa.  Under 38 C.F.R. § 4.85(c), "Table VIa will be used when the examiner certifies that use of speech discrimination is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under provisions § 4.86," described above.  The VA examiners in February 2012 and February 2015; specifically indicated that speech discrimination tests were appropriate for the Veteran.  There is no indication that the Veteran has language difficulties, that scores have been inconsistent, or there are other factors indicating that the use of speech discrimination scores would be inappropriate.

Further, the February 2012 and February 2015 examinations do not show a puretone threshold at each of the four specified frequencies of 55 decibels or more, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the Board finds that the Veteran does not meet the criteria to be evaluated under Table VIa.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that an initial compensable evaluation for bilateral hearing loss would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

The Board must also determine whether to refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular criteria are adequate.  The rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  The Veteran's description of the effects of his hearing loss is that he experiences difficulty hearing people, the need to increase the volume when watching television and to use a speakerphone.  In other words, his hearing loss makes it difficult to hear at specific volumes and to discriminate speech.  These manifestations are contemplated by the schedular criteria, as those criteria, though stated in terms of levels of hearing loss measured through audiometric means, clearly compensate Veterans based on higher degrees of decreased auditory acuity.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Although the schedular criteria are adequate, even if they were not, the Veteran has not reported marked interference with employment or frequent periods of hospitalization due to hearing loss.  Simply put, the Veteran's bilateral hearing loss does not demonstrate an exceptional or unusual disability picture which would warrant referral for extraschedular consideration in this case.

Accordingly, the Board finds that an initial compensable rating for the Veteran's bilateral hearing loss must be denied.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Veteran is currently service connected for tinnitus, in addition to the hearing loss disability.  His combined rating is 10 percent based on a 10 percent rating for tinnitus.  There has been no specific contention that this rating fails to contemplate the combined effects of his disabilities.  

Although entitlement to a total rating for compensation based on individual unemployability (TDIU); is a potential element of all initial ratings; there is no evidence of unemployability in this case; and TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

In April 2015, the Veteran submitted a notice of disagreement with the RO's decision earlier that month to deny service connection for right shoulder, foot, neck disabilities and for an anxiety disorder.  The RO has not issued a statement of the case.  The Board is required to remand these issues so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following action:

Provide a statement of the case with regard to the issues of entitlement to service connection for right shoulder; foot; neck; and psychiatric disabilities, to include anxiety.  These issues should not be certified or returned to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


